DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1	-20 of U.S. Patent No. 11,237,632. 

Present Application
US Patent 11,237,632
1. An apparatus, comprising: 

a c-shaped housing configured to be wrapped round a finger of a user, 

the c-shaped housing having: a first contiguous section, 




wherein the first contiguous section is made of a dielectric material; and 

an antenna in the first contiguous section.

1. An apparatus, comprising: 

a c-shaped housing configured to be wrapped round a finger of a user, 

the c-shaped housing having an opening or a joint at a first point round the finger and a first contiguous section that is at a location opposite to the first point across a central axis of the c-shaped housing, 

wherein at least the first contiguous section is made of a dielectric material; 

an antenna configured in an outer portion of the c-shaped housing in the first contiguous section, the outer portion further from a center of the c-shaped housing than an inner portion; and 

a spring element that extends from one end of the c-shaped housing configured to grip the finger of the user when the c-shaped housing is wrapped round the finger of the user.

2. The apparatus of claim 1, wherein the antenna is configured to communicate using a Bluetooth Low Energy technique, wherein the first contiguous section has an outer portion and an inner portion that is closer to the finger than the outer portion; and the antenna is attached to an outer portion of the first contiguous section, and wherein a line passing through a location of the antenna and a first point goes through a central axis of the c-shaped housing and a center of a cross-section of the finger.

2. The apparatus of claim 1, wherein the antenna is configured to communicate using a Bluetooth Low Energy technique, wherein the first contiguous section has an outer portion and an inner portion that is closer to the finger than the outer portion; and the antenna is attached to an outer portion of the first contiguous section, and wherein a line passing through a location of the antenna and the first point goes through the central axis of the c-shaped housing and a center of a cross-section of the finger.

3. The apparatus of claim 2, further comprising: an inertial measurement unit configured to measure motions of the finger; wherein the apparatus is configured to transmit, via the antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit.

3. The apparatus of claim 2, further comprising: an inertial measurement unit configured to measure motions of the finger; wherein the apparatus is configured to transmit, via the antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit.

4. The apparatus of claim 3, wherein the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope, a MEMS accelerometer and a magnetometer.

4. The apparatus of claim 3, wherein the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope, a MEMS accelerometer and a magnetometer.

5. The apparatus of claim 4, further comprising: a light-emitting diode (LED) indicator configured on an outer portion of the c-shaped housing.

5. The apparatus of claim 4, further comprising: a light-emitting diode (LED) indicator configured on an outer portion of the c-shaped housing.

6. The apparatus of claim 5, wherein a line passing through the light-emitting diode (LED) indicator and the central axis of the c-shaped housing is substantially orthogonal to the line passing through the location of the antenna and the first point.

6. The apparatus of claim 5, wherein a line passing through the light-emitting diode (LED) indicator and the central axis of the c-shaped housing is substantially orthogonal to the line passing through the location of the antenna and the first point.

7. The apparatus of claim 4, further comprising: a charging pad configured to charge a battery configured in the c-shaped housing, the charging pad being configured at the first point.

7. The apparatus of claim 4, further comprising: a charging pad configured to charge a battery configured in the c-shaped housing, the charging pad being configured at the first point.

8. The apparatus of claim 4, further comprising: a charging pad configured to charge a battery configured in the c-shaped housing, the charging pad being configured on the c-shaped housing between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross-section of the c-shaped housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger.

8. The apparatus of claim 4, further comprising: a charging pad configured to charge a battery configured in the c-shaped housing, the charging pad being configured on the c-shaped housing between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross-section of the c-shaped housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger.

9. The apparatus of claim 4, further comprising: a touch pad configured to receive touch input from the finger of the user, the touch pad being configured on the c-shaped housing between the first point and the antenna and at a location that is no more than 90 degrees from the first point in a cross-section of the c-shaped housing in a plane that is perpendicular to the central axis.

9. The apparatus of claim 4, further comprising: a touch pad configured to receive touch input from the finger of the user, the touch pad being configured on the c-shaped housing between the first point and the antenna and at a location that is no more than 90 degrees from the first point in a cross-section of the c-shaped housing in a plane that is perpendicular to the central axis.

10. The apparatus of claim 4, further comprising: one or more first devices configured on an outer portion of the c-shaped housing, the one or more first devices including a light-emitting diode (LED) display, a fingerprint scanner, a force sensor, or any combination thereof.

10. The apparatus of claim 4, further comprising: one or more first devices configured on an outer portion of the c-shaped housing, the one or more first devices including a light-emitting diode (LED) display, a finger print scanner, a force sensor, or any combination thereof.

11. The apparatus of claim 4, further comprising: a Near Field Communication (NFC) marker configured to charge a battery configured in the c-shaped housing, the NFC marker being configured on the c-shaped housing between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross-section of the c-shaped housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger.

11. The apparatus of claim 4, further comprising: a Near Field Communication (NFC) marker configured to charge a battery configured in the c-shaped housing, the NFC marker being configured on the c-shaped housing between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross-section of the c-shaped housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger.

12. The apparatus of claim 4, further comprising: one or more second devices configured on a middle portion of the c-shaped housing, wherein the one or more second devices including a Haptic actuator, a speaker, a microphone, or any combination thereof.

12. The apparatus of claim 4, further comprising: one or more second devices configured on a middle portion of the c-shaped housing, wherein the one or more second devices including a Haptic actuator, a speaker, a microphone or any combination thereof.

13. The apparatus of claim 4, wherein the dielectric material includes one or more types of plastic, the dielectric material including Acrylonitrile Butadiene Styrene (ABS), Polypropylene (PP), Polycarbonates (PC), Polymethyl Methacrylate (PMMA), Polyethylene (PE), Polystyrene (PS), High Impact Polystyrene (HIPS), Thermoplastic Elastomer (TPE), Thermoplastic polyurethane (TPU), or Silicone, or any combination thereof.

13. The apparatus of claim 4, wherein the dielectric material includes one or more types of plastic, the dielectric material including Acrylonitrile Butadiene Styrene (ABS), Polypropylene (PP), Polycarbonates (PC), Polymethyl Methacrylate (PMMA), Polyethylene (PE), Polystyrene (PS), High Impact Polystyrene (HIPS), Thermoplastic Elastomer (TPE), Thermoplastic polyurethane (TPU), or Silicone, or any combination thereof.

14. The apparatus of claim 6, wherein the antenna is a ceramic antenna, a printed circuit board antenna, a stamped metal antenna, or a wire antenna.

14. The apparatus of claim 6, wherein the antenna is a ceramic antenna, a printed circuit board antenna, a stamped metal antenna, or a wire antenna.



15. An apparatus, comprising: a housing having a c-shape and configured to be wrapped round a finger of a user, 

the housing having: a central axis in a lengthwise direction of the finger, an opening or joint along a circumferential direction, 


an upper portion above a first plane passing through the central axis and the opening or joint, and 

a lower portion below the first plane; and 

a Bluetooth antenna configured in a contiguous portion of the housing that connects the upper portion and the lower portion.

15. An apparatus, comprising: a housing having a c-shape and configured to be wrapped round a finger of a user, 

the housing having a central axis in a lengthwise direction of the finger, the housing having an opening or joint along a circumferential direction, the housing having: 

an upper portion above a first plane passing through the central axis and the opening or joint, and 

a lower portion below the first plane; 

a Bluetooth antenna configured in a contiguous portion of the housing that connects the upper portion and the lower portion, 

wherein the Bluetooth antenna is disposed in an outer portion of the housing that is further from a center of the housing than an inner portion; and a spring element that extends from one end of the housing and configured to grip the finger of the user when the housing is wrapped round the finger of the user.

16. The apparatus of claim 15, further comprising: an inertial measurement unit configured to measure motions of the finger; wherein the apparatus is configured to transmit, via the Bluetooth antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit.

16. The apparatus of claim 15, further comprising: an inertial measurement unit configured to measure motions of the finger; wherein the apparatus is configured to transmit, via the Bluetooth antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit.

17. The apparatus of claim 16, wherein a second plane passing through the central axis and perpendicular to the first plane divides the housing into a left portion and a right portion; wherein the Bluetooth antenna is located in the left portion, and the opening or joint is located in the right portion; and wherein the apparatus further comprises: a touch pad configured on the right portion and on the upper portion; and a charging pad configured on an end of the opening, or lower portion.

17. The apparatus of claim 16, wherein a second plane passing through the central axis and perpendicular to the first plane divides the housing into a left portion and a right portion; wherein the Bluetooth antenna is located in the left portion, and the opening or joint is located in the right portion; and wherein the apparatus further comprises: a touch pad configured on the right portion and on the upper portion; and a charging pad configured on an end of the opening, or lower portion.



18. An apparatus, comprising: 

a housing having a c-shape and configured to be wrapped round a finger of a user, 

the housing having: a central axis in a lengthwise direction of the finger; an opening or joint along a circumferential direction; 



a first section spanning from the opening or joint up to 90 degrees in the circumferential direction; a second section spanning from the opening or joint up to 135 degrees in the circumferential direction opposite to the first section; and 

a third section connecting between the first section and the second section contiguously; 

an inertial measurement unit having a micro-electromechanical system (MEMS) gyroscope; and 

a Bluetooth antenna configured in the third section, the Bluetooth antenna configured to transmit orientation data of the apparatus as measured using the MEMS gyroscope.

18. An apparatus, comprising: 

a housing having a c-shape and configured to be wrapped round a finger of a user, 

the housing having a central axis in a lengthwise direction of the finger, the housing having an opening or joint along a circumferential direction, the housing having: 

a first section spanning from the opening or joint up to 90 degrees in the circumferential direction; a second section spanning from the opening or joint up to 135 degrees in the circumferential direction opposite to the first section; and 

a third section connecting between the first section and the second section contiguously; 

an inertial measurement unit having a micro-electromechanical system (MEMS) gyroscope; 


a Bluetooth antenna configured in an outer portion of the third section at a location that is farthest from the opening or joint, the Bluetooth antenna configured to transmit orientation data of the apparatus as measured using the MEMS gyroscope; 

a spring element that extends from one end of the housing and configured to grip the finger of the user when the housing is wrapped round the finger of the user; and a touch pad configured on an outer portion of the first section.

19. The apparatus of claim 18, further comprising: a charging pad configured on the second section or on the first section at an end near the opening.

19. The apparatus of claim 18, further comprising: a charging pad configured on the second section or on the first section at an end near the opening.

20. The apparatus of claim 19, further comprising: a light-emitting diode (LED) indicator configured at an outer portion of the housing where the first section meets the third section.
20. The apparatus of claim 19, further comprising: a light-emitting diode (LED) indicator configured at an outer portion of the housing where the first section meets the third section.





Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-20 of the present application overlap and encompass the claims 1-20 of US Patent 11,237,632 and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1-20 of US Patent 11,237,632 to that of claims 1-20 of the present application.  The motivation for doing so would be to expand the scope of patent protection, and consequently, have more products in the industrial applicability which are patent protected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker (US 20190190128 A1, Published June 20, 2019) in view of Wissmar (US 20120218184 A1, Published August 30, 2012).
As to claim 1, Shaker discloses an apparatus, comprising: 
a c-shaped housing configured to be wrapped round a finger of a user, the c-shaped housing having: a first contiguous section (Shaker at Figs. 2, 19, in particular);…
an antenna in the first contiguous section (Shaker at Figs. 2, 3, 10; ¶ [0058], [0065]).
Shaker does not disclose that the first contiguous section is made of a dielectric material.
However, Wissmar does disclose that the first contiguous section is made of a dielectric material (Wissmar at Figs. 13, 19, in particular; ¶ [0032]-[0033], [0093]).
Shaker discloses a base electronic finger ring upon which the claimed invention is an improvement.  Wissmar discloses a comparable electronic finger ring which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Shaker the teachings of Wissmar for the predictable result of providing an electronic finger ring that offers an effective and ergonomic way of steering/controlling an external electronic device in up to four dimensions (Wissmar at ¶ [0015]).
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker and Wissmar as applied to claim 1 above, and further in view of Moussakhani (US 20200266529 A1, Filed February 13, 2020).
As to claim 2, the combination of Shaker and Wissmar discloses the apparatus of claim 1, wherein the antenna is configured to communicate using a Bluetooth Low Energy technique (Shaker at ¶ [0066]), 
wherein the first contiguous section has an outer portion and an inner portion that is closer to the finger than the outer portion (Shaker at Fig. 1-2, in particular).
The combination does not disclose the antenna is attached to an outer portion of the first contiguous section, and wherein a line passing through a location of the antenna and a first point goes through a central axis of the c-shaped housing and a center of a cross-section of the finger.
However, Moussakhani does disclose the antenna is attached to an outer portion of the first contiguous section (Mousskhani at Figs. 6-8, wearable antenna 100 is on outer surface 208), and 
wherein a line passing through a location of the antenna and a first point goes through a central axis of the c-shaped housing and a center of a cross-section of the finger (Moussakhani at Figs. 6-7, MPEP 2144.04(IV) establishes the changes in shape/configuration or size/proportion are obvious).
The combination of Shaker and Wissmar discloses a base finger worn device upon which the claimed invention is an improvement.  Moussakhani discloses a comparable finger worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Shaker and Wissmar the teachings of Moussakhani for the predictable result of providing an antenna design that is as small as possible while mitigating body effects (Moussakhani at ¶ [0004]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaker, Wissmar, and Moussakhani as applied to claim 2 above, and further in view of Park (US 2017/0242496 A1, Published April 24, 2017), and Elangovan (US 2015/0220145 A1, Published August 6, 2015).
As to claim 3, the combination of Shaker, Wissmar, and Moussakhani discloses the apparatus of claim 2.
The combination does not disclose an inertial measurement unit configured to measure motions of the finger; wherein the apparatus is configured to transmit, via the antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit.
However, Park does disclose an inertial measurement unit configured to measure motions of the finger (Park at Fig. 1, gyroscopic sensor 150 and acceleration sensor 160).
The combination of Shaker, Wissmar, and Moussakhani discloses a base finger worn device upon which the claimed invention is an improvement.  Park discloses a comparable finger worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Park to that of the combination of Shaker, Wissmar, and Moussakhani for the predictable result of inputs that substitute for keyboard and mouse input units (Park at ¶ [0005]).
Although the combination strongly implies it (Park at Figs. 1-2, in particular), the combination does not expressly disclose the apparatus is configured to transmit, via the antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit.
However, Elangovan does disclose that the apparatus is configured to transmit, via the antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit (Elangovan at Figs. 1b, 8; ¶ [0020], [0038]); 
The combination of Shaker, Wissmar, Moussakhani, and Park discloses a base finger worn device upon which the claimed invention is an improvement.  Elangovan discloses a comparable finger worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Elangovan to that of the combination of Shaker, Wissmar, Moussakhani, and Park for the predictable result of providing efficient power management strategy such that the sensor device does not require a power on or power off switch (Elangovan at ¶ [0025]).
Claims 4, 5, 6, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker, Wissmar, Moussakhani, Park, and Elangovan as applied to claim 3 above, and further in view of Erivantcev (US 2017/0308165 A1, Published October 26, 2017).
As to claim 4, the combination of Shaker, Wissmar, Moussakhani, Park, and Elangovan discloses the apparatus of claim 3.
The combination does not expressly disclose that the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope, a MEMS accelerometer and a magnetometer.
However, Erivantcev does disclose that the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope, a MEMS accelerometer and a magnetometer (Erivantcev at ¶ [0052] discloses “An IMU (e.g., 102a-n) in one embodiment is configured to measure its movement along three axes. For each of the axes, it may have a MEMS accelerometer configured to measure the difference between its true acceleration and its gravitational acceleration, and a MEMS gyroscope configured to measure its angular velocity, and a magnetometer configured to measure the magnitude and direction of the magnetic field at its location in space.”).
The combination of Shaker, Wissmar, Moussakhani, Park, and Elangovan discloses a base finger-worn device upon which the claimed invention is an improvement.  Erivantcev discloses a comparable finger-worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Erivantcev to that of the combination of Shaker, Wissmar, Moussakhani, Park, and Elangovan for the predictable result of providing low latency visualization of hand movements in VR/AR space, or implement intuitive gestures (Erivantcev at ¶ [0039]).
As to claim 5, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4, further comprising: a light-emitting diode (LED) indicator configured on an outer portion of the ring- shaped housing (Examiner takes an official notice that LEDs affixed to wearable electronic devices is well-known in the art, and hence, obvious to a person of ordinary skill to provide for the well-known purpose of providing notification(s) of a condition/state of an electronic device, e.g. on or off), .
As to claim 6, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 5, wherein a line passing through the light-emitting diode (LED) indicator and the central axis of the ring-shaped housing is substantially orthogonal to the line passing through the location of the antenna and the first point (Moussakhani at Figs. 6-7; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
As to claim 9, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4.
The combination does not disclose a touch pad configured to receive touch input from a finger of the user, the touch pad being configured on the ring-shaped housing between the first point and the antenna and at a location that is no more than 90 degrees from the first point in a cross-section of the housing in a plane that is perpendicular to the central axis.
However, Erivantcev does disclose a touch pad configured to receive touch input from a finger of the user, the touch pad being configured on the ring-shaped housing (Erivantcev at Figs 1-2, touch pad 106) between the first point and the antenna and at a location that is no more than 90 degrees from the first point in a cross-section of the housing in a plane that is perpendicular to the central axis (MPEP 2144.04(IV) establishes the changes in shape/configuration are obvious).
The combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses a base finger-worn device upon which the claimed invention is an improvement.  Erivantcev discloses a comparable finger-worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Erivantcev to that of the combination of Moussakhani, Dines, Yep, Park, and Elangovan for the predictable result of providing low latency visualization of hand movements in VR/AR space, or implement intuitive gestures (Erivantcev at ¶ [0039]).
As to claim 13, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4, wherein the dielectric material includes one or more types of plastic, the dielectric material including Acrylonitrile Butadiene Styrene (ABS), Polypropylene (PP), Polycarbonates (PC), Polymethyl Methacrylate (PMMA), Polyethylene (PE), Polystyrene (PS), High Impact Polystyrene (HIPS), Thermoplastic Elastomer (TPE), Thermoplastic polyurethane (TPU), or Silicone, or any combination thereof (Moussakhani at ¶ [0059].  Examiner takes an official notice that the above materials are well-known in the art, and hence, obvious for a person of ordinary skill to provide for the well-known purpose of forming a plastic ring such as wearable body 202).
As to claim 14, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 6, wherein the antenna is a ceramic antenna, a printed circuit board antenna, a stamped metal antenna, or a wire antenna (Moussakhani at Figs. 1-4, in particular);
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev as applied to claim 4 above, and further in view of Bard (US 6,607,134 B1, Patented August 19, 2003).
As to claim 7, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4.
The combination does not expressly disclose a charging pad configured to charge a battery configured in the ring-shaped housing, the charging pad being configured at the first point.
However, Bard does disclose a charging pad configured to charge a battery configured in the ring-shaped housing (Bard at Fig. 8, recess 508 including slot 512; col. 9, ll. 33-47 discloses “the box 500 incorporates a battery charger (not shown) to recharge any battery that may be incorporated within the watch 7 and/or the ring 1. To that end, when the watch is placed within the recess 506, its rear surface comes into contact with electrodes 510. Likewise, when the ring is placed in the recess 508, with the band portion pushed down into a slot 512, it comes into contact with further electrodes (not shown).”), the charging pad being configured at the first point (MPEP 2144.04(IV) establishes the changes in shape/configuration are obvious).
The combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses a base finger-worn device upon which the claimed invention is an improvement.  Bard discloses a comparable finger-worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Bard to that of the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev for the predictable result of providing a storage box from which to charge the finger worn device (Bard at Fig. 8; col. 9, ll. 33-47).
As to claim 8, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4.
The combination does not disclose a charging pad configured to charge a battery configured in the ring-shaped housing, the charging pad being configured on the ring-shaped housing (Bard at Fig. 8, recess 508 including slot 512; col. 9, ll. 33-47 discloses “the box 500 incorporates a battery charger (not shown) to recharge any battery that may be incorporated within the watch 7 and/or the ring 1. To that end, when the watch is placed within the recess 506, its rear surface comes into contact with electrodes 510. Likewise, when the ring is placed in the recess 508, with the band portion pushed down into a slot 512, it comes into contact with further electrodes (not shown).”) between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross-section of the housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger (MPEP 2144.04(IV) establishes the changes in shape/configuration are obvious).
However, Bard does disclose a charging pad configured to charge a battery configured in the ring-shaped housing, the charging pad being configured on the ring-shaped housing between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross-section of the housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger.
The combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses a base finger-worn device upon which the claimed invention is an improvement.  Bard discloses a comparable finger-worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Bard to that of the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev for the predictable result of providing a storage box from which to charge the finger worn device (Bard at Fig. 8; col. 9, ll. 33-47).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev as applied to claim 4 above, and further in view of Lim (US 2019/0155385 A1, Published May 23, 2019).
As to claim 10, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4.
The combination does not disclose one or more first devices configured on an outer portion of the ring-shaped housing, the one or more first devices including a light-emitting diode (LED) display, a finger print scanner, a force sensor, or any combination thereof.
However, Lim does disclose one or more first devices configured on an outer portion of the ring-shaped housing, the one or more first devices including a light-emitting diode (LED) display (Lim at Fig. 1, LEDs 110; ¶ [0017]), a finger print scanner, (Lim at Figs. 1, 9, fingerprint sensor 906; ¶ [0054]), a force sensor, or any combination thereof.
The combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses a base finger-worn device upon which the claimed invention is an improvement.  Lim discloses a comparable finger-worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Lim to that of the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev for the predictable result of providing a device that identifies authorized users (Lim at ¶ [0004]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev as applied to claim 4 above, and further in view of Priyantha (US 2015/0338916 A1, Published November 26, 2015).
As to claim 11, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4.
The combination does not disclose a Near Field Communication (NFC) marker configured to charge a battery configured in the ring-shaped housing, the NFC marker being configured on the ring-shaped housing between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross- section of the housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger.
However Priyanatha does disclose a Near Field Communication (NFC) marker configured to charge a battery configured in the ring-shaped housing, the NFC marker being configured on the ring-shaped housing (Priyanatha at Fig. 6; ¶ [0047]-[0048] discloses “the pressure sensitive smart ring 202 can use the subcarrier based NFC energy harvesting approach to passively recharge the ring battery while the user is holding the smart phone 602 next to the ring.”) between the first point and the antenna and at a location that is no more than 135 degrees from the first point in a cross- section of the housing in a plane that is perpendicular to the central axis; wherein the central axis is in a lengthwise direction of the finger.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev as applied to claim 4 above, and further in view of Nattukallingal (US 2015/0062086 A1, Published March 5, 2015).
As to claim 12, the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses the apparatus of claim 4.
The combination does not disclose one or more second devices configured on a middle portion of the ring-shaped housing, wherein the one or more second devices including a Haptic actuator, a speaker, a microphone or any combination thereof.
However, Nattukallingal does disclose one or more second devices configured on a middle portion of the ring-shaped housing, wherein the one or more second devices including a Haptic actuator, a speaker, a microphone or any combination thereof (Nattukallingal at ¶ [0038]-[0039]).
The combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev discloses a base finger-worn device upon which the claimed invention is an improvement.  Nattukallingal discloses a comparable finger-worn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Nattukallingal to that of the combination of Shaker, Wissmar, Moussakhani, Park, Elangovan, and Erivantcev for the predictable result of making and receiving calls from the wearable ring (Nattukallingal at ¶ [0038]-[0039]).
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker (US 201901910128 A1, Published June 20, 2019).
As to claim 15, Shaker discloses an apparatus, comprising: 
a housing having a c-shape and configured to be wrapped round a finger of a user (Shaker at Figs. 1, 2, 12, 19, in particular), 
the housing having: a central axis in a lengthwise direction of the finger (Shaker at Figs. 1, 2, 12, 19, in particular), 
an opening or joint along a circumferential direction (Shaker at Figs. 2, 19, in particular), 
an upper portion above a first plane passing through the central axis and the opening or joint, and a lower portion below the first plane (Shaker at Figs. 1, 2, 7-19, in particular; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious); and 
a Bluetooth antenna (Shaker at ¶ [0066]) configured in a contiguous portion of the housing that connects the upper portion and the lower portion (Shaker at Figs. 2, 3, 10; ¶ [0058], [0065]).
Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker (US 201901910128 A1, Published June 20, 2019) in view of Erivantcev (US 20170308165 A1, Published October 27, 2017).
As to claim 16, Shaker discloses the apparatus of claim 15.
Shaker does not disclose an inertial measurement unit configured to measure motions of the finger; wherein the apparatus is configured to transmit, via the Bluetooth antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit.
However, Erivantcev does disclose an inertial measurement unit configured to measure motions of the finger; wherein the apparatus is configured to transmit, via the Bluetooth antenna to a computing device, data indicating of orientation of the finger based on measurements of the inertial measurement unit (Erivantcev at Figs. 1-2, IMUs 102; ¶ [0052]).
Shaker discloses a base fingerworn device upon which the claimed invention is an improvement.  Erivantcev discloses a comparable fingerworn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Shaker the teachings of Erivantcev for the predictable result of providing low latency visualization of hand movements in VR/AR space, or implement intuitive gestures (Erivantcev at ¶ [0039]).
As to claim 18, Shaker discloses an apparatus, comprising: 
a housing having a c-shape and configured to be wrapped round a finger of a user (Shaker at Figs. 1, 2, 3, 19, in particular), 
the housing having: a central axis in a lengthwise direction of the finger (Shaker at Figs. 1, 2, 12, 19, in particular); 
an opening or joint along a circumferential direction (Shaker at Figs. 1, 2, 7-9, 19, in particular); 
a first section spanning from the opening or joint up to 90 degrees in the circumferential direction; a second section spanning from the opening or joint up to 135 degrees in the circumferential direction opposite to the first section; and a third section connecting between the first section and the second section contiguously (Shaker at Figs. 1, 2, 7-9, in particular; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious; MPEP 2144.05 establishes that optimization of ranges are obvious);… 
a Bluetooth antenna configured in the third section (Shaker at Figs. 2, 3; ¶ [0065]-[0066]), the Bluetooth antenna configured to transmit orientation data of the apparatus as measured using the MEMS gyroscope.
Shaker does not disclose an inertial measurement unit having a micro-electromechanical system (MEMS) gyroscope.  Shaker also does not disclose the Bluetooth antenna configured to transmit orientation data of the apparatus as measured using the MEMS gyroscope.
However, Erivantcev does disclose an inertial measurement unit having a micro-electromechanical system (MEMS) gyroscope (Erivantcev at Figs 1-2, IMU 102a, 102b, 102c; ¶ [0010], [0052] discloses “An IMU (e.g., 102a-n) in one embodiment is configured to measure its movement along three axes. For each of the axes, it may have a MEMS accelerometer configured to measure the difference between its true acceleration and its gravitational acceleration, and a MEMS gyroscope configured to measure its angular velocity, and a magnetometer configured to measure the magnitude and direction of the magnetic field at its location in space”); and 
the Bluetooth antenna configured to transmit orientation data of the apparatus as measured using the MEMS gyroscope (Erivantcev at [0078]-[0079] discloses “In some embodiments, the method transmits the sensor orientation data via a wireless interface (e.g., a Bluetooth and/or Wi-Fi interface).”).
Shaker discloses a base fingerworn device upon which the claimed invention is an improvement.  Erivantcev discloses a comparable fingerworn device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Shaker the teachings of Erivantcev for the predictable result of providing low latency visualization of hand movements in VR/AR space, or implement intuitive gestures (Erivantcev at ¶ [0039]).
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker and Erivantcev as applied to claim 16 above, and in further view of Bard (US 6,607,134 B1, Patented August 19, 2003).
As to claim 17, the combination of Shaker and Erivantcev discloses the apparatus of claim 16, wherein a second plane passing through the central axis and perpendicular to the first plane divides the housing into a left portion and a right portion; wherein the Bluetooth antenna is located in the left portion, and the opening or joint is located in the right portion (Shaker at Figs. 2, 3, 7-19, in particular; ¶ [0066]; MPEP 2144.04(VI) establishes that changes to shape/configuration are obvious); and 
wherein the apparatus further comprises: a touch pad configured on the right portion and on the upper portion (Erivantcev at Fig. 1, touch pad 106; ¶ [0054]).
The combination does not disclose a charging pad configured on an end of the opening, or lower portion.
However, Bard does disclose a charging pad configured on an end of the opening, or lower portion opening, or lower portion (Bard at Fig. 8, recess 508 including slot 512; col. 9, Il. 33-47 discloses “the box 500 incorporates a battery charger (not shown) to recharge any battery that may be incorporated within the watch 7 and/or the ring 1. To that end, when the watch is placed within the recess 506, its rear surface comes into contact with electrodes 510. Likewise, when the ring is placed in the recess 508, with the band portion pushed down into a slot 512, it comes into contact with further electrodes (not shown.)” MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker and Erivantcev as applied to claim 18 above, and in further view of Bard (US 6,607,134 B1, Patented August 19, 2003).
As to claim 19, the combination of Shaker and Erivantcev discloses the apparatus of claim 18.
The combination does not disclose a charging pad configured on the second section or on the first section at an end near the opening.
However, Bard does disclose a charging pad configured on the second section or on the first section at an end near the opening (Bard at Fig. 8, recess 508 including slot 512; col. 9, Il. 33-47 discloses “the box 500 incorporates a battery charger (not shown) to recharge any battery that may be incorporated within the watch 7 and/or the ring 1. To that end, when the watch is placed within the recess 506, its rear surface comes into contact with electrodes 510. Likewise, when the ring is placed in the recess 508, with the band portion pushed down into a slot 512, it comes into contact with further electrodes (not shown.)” MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
The combination of Shaker and Erivantcev discloses a base finger-worn device upon which the claimed invention is an improvement. Bard discloses a comparable finger-worn device which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Bard to that of the combination of Shaker and Erivantcev for the predictable result of providing a storage box from which to charge the finger worn device (Bard at Fig. 8; col. 9, Il. 33-47).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaker, Erivantcev, and Bard as applied to claim 19 above, and in further view of Lim US 20190155385 A1, Published May 23, 2019).
As to claim 20, the combination of Shaker, Erivantcev, and Bard discloses the apparatus of claim 19.
The combination does not expressly disclose a light-emitting diode (LED) indicator configured at an outer portion of the housing where the first section meets the third section.
However, Lim does disclose a light-emitting diode (LED) indicator configured at an outer portion of the housing where the first section meets the third second (Lim at Fig. 1, LEDs 110; ¶ [0017]; MPEP 2144.04(IV) establishes the changes in shape/configuration are obvious).  
The combination of Shaker, Erivantcev, and Bard discloses a base finger-worn device upon which the claimed invention is an improvement. Lim discloses a comparable finger-worn device which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Lim to that of the combination of Shaker, Erivantcev, and Bard for the predictable result of providing a device that identifies authorized users (Lim at § [0004)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/04/2022